 



EXHIBIT 10.2



CDHP Marketing Plan Agreement
     This Marketing Plan Agreement (the “Agreement”) is made as of September 25,
2006, by and between WebMD Health Corp., with offices at 111 Eighth Avenue, New
York, NY 10011 (“WebMD”), EBS Master LLC (“Master LLC”), Envoy Corporation
(“Envoy”), and Advanced Business Fulfillment LLC (“ABF”).
RECITALS
     WHEREAS, WebMD, Envoy and Master LLC have entered into the Amended and
Restated Business Services Agreement dated as of September 25, 2006 (the “BSA”);
     WHEREAS, ABF provides print EOB services, which include printing, copying
and mailing EOBs directly to participating members and ABF generally charges
service fees for such EOB services as well as pass-through fees for paper, other
materials, printing, inserting and postage costs, and is seeking to provide an
EEOB that is intended to replace print EOBs and provide similar capability in an
electronic format;
     WHEREAS, in general the parties contemplate offering customers the
opportunity to reduce costs when they shift participating members from paper
EOBs to electronic EOBs;
     WHEREAS, WebMD has developed or licensed certain proprietary interactive
online personal health management products and tools which are hosted on servers
and made available by means of the Internet,
     WHEREAS, ABF is in the business of providing outsourcing of paid-claims
communications services to its Customers, such as printing and mailing of checks
and remittance advices to providers and EOBs to plan members (the “ABF
Services”); and
     WHEREAS, the parties contemplate offering certain of WebMD’s online health
management services in connection with electronic EEOBs as provided herein to
certain ABF customers and the offering by ABF of a personal financial record in
conjunction with ABF Services to certain other customers as provided herein,
subject to the terms of this Agreement described herein.
     NOW, THEREFORE, in consideration of the covenants contained in this
Agreement, the Parties, intending to be legally bound, agree as follows:
TERMS AND CONDITIONS
Section 1. DEFINITIONS.
Unless otherwise defined in the Glossary, the capitalized terms used in this
Agreement shall be defined in the context in which they are used.
Section 2. OWNERSHIP OF INTELLECTUAL PROPERTY; GRANT OF LICENSES; MARKETING OF
TOOLS.
2.1. Subject to the terms of this Agreement, WebMD grants to ABF a
non-exclusive, non-transferable, limited right and license during the term of
this Agreement to: (a) access, display, perform, and use the Tools, the Personal
Financial Record Application, Customized Pages and Promotional Material as
expressly set forth in this Agreement; and (b) grant End Users and Customers the
right to access, display, perform and use the Tools, the Personal Record
Application and Customized Pages for personal, non-commercial purposes
associated with their use of the WebMD portal provided for End Users’ access
with no right to sublicense (the “Site”). Nothing herein will be construed as a
right to allow ABF to offer the Tools or Personal Financial Record Application
to any third party in any manner other than as provided herein. ABF shall enter
into an agreement with each ABF Customer pursuant to which it provides the Tools
to such Customer pursuant to Section 2.8 and each Third Party pursuant to which
it provides the Personal Financial Record Application pursuant to Section 2.10.
Any agreement between ABF and a customer shall contain terms of use no broader
than those set forth herein and shall contain disclaimers and limitations
similar to those disclaimers and limitations as set forth herein. ABF
acknowledges and agrees that WebMD shall not be responsible for any
representation or warranties made by ABF to its customers regarding the Tools or
Personal Financial Record Application.
2.2. WebMD grants to ABF a world-wide, royalty-free, non-exclusive,
non-transferable license, with no right to sublicense, during the Term of this
Agreement to use the WebMD Marks solely in connection with the Site and to
perform its obligations hereunder, in accordance with the terms and conditions
of this Agreement. Title to and ownership of the WebMD Marks shall remain with
WebMD. ABF shall use the WebMD Marks in conformance with any trademark usage
policies of which it is notified in writing. ABF shall submit all proposed uses
the WebMD Marks, the Promotional Material and all other documentation and
materials referencing the Tools to WebMD for prior written approval and shall
not use the WebMD Marks, the



 



--------------------------------------------------------------------------------



 



Promotional Material or the documentation and materials without such approval,
which may be withheld in WebMD’s sole discretion. WebMD reserves the right to
review any approved use of the WebMD Marks, the Promotional Material and the
documentation and materials and to require changes thereto.
2.3. ABF grants to WebMD a non-exclusive right to use, reproduce, copy,
transmit, distribute, publicly perform and/or display the ABF Marks and ABF
Content in connection with the Tools and Customized Pages to perform its
obligations hereunder in accordance with the terms of this Agreement. Title to
and ownership of the ABF Marks shall remain with ABF. WebMD shall use the ABF
Marks in conformance with what ABF has approved of in writing. WebMD shall
submit all proposed uses the ABF Marks to ABF for prior written approval and
shall not use the ABF Marks without such approval, which may be withheld in
ABF’s sole discretion. ABF reserves the right to review any approved use of the
ABF Marks and to require changes thereto
2.4. ABF shall not (and shall not contractually permit any of its customers to)
sell, rent, lease, lend, sublicense, distribute, or otherwise transfer or
provide access to the Tools, the Personal Financial Record, the Promotional
Material and the Customized Pages (or any part thereof) to any person, firm, or
entity except as expressly authorized herein.
2.5. ABF agrees not to (and will require that its customers contractually agree
not to) modify, adapt, alter or create derivative works from the Tools, the
Personal Financial Record Application or the Promotional Materials or any
subpart thereof (including proprietary markings), or to merge the Tools, the
Personal Financial Record or any subpart thereof (including proprietary
markings) with other services or software.
2.6. WebMD owns all copyright and other proprietary rights in the Promotional
Materials, the Tools, the Personal Financial Record Application, and any
customization and all other extensions and Enhancements created pursuant to this
Agreement or otherwise. ABF acknowledges and agrees that this is a license
agreement and not an agreement for sale. As such, Licensor assigns no
copyrights. As between the parties, all rights, title and interest in and to the
Promotional Materials, the Tools, the Personal Financial Record Application,
including all updates, upgrades, bug fixes, modifications, enhancements and new
versions of the Tools and the Personal Financial Record Application and all
worldwide intellectual property rights that are embodied in, related to, or
represented by the Tools, the Personal Financial Record Application and the
Promotional Materials are, and at
all times will be, the sole and exclusive property of WebMD or its licensors, as
the case may be.
2.7. All rights not expressly granted in this Agreement are reserved to WebMD.
2.8 Integrated Product Offering. During the Term of this Agreement, ABF agrees
to use reasonable commercial efforts to market the Tools (including the Personal
Financial Record Application) to its Customers (and potential Customers), with
less than 250,000 lives (collectively, “ABF Customers”), as permitted hereunder
in accordance with the marketing and promotional guidelines provided by WebMD
from time to time. ABF will only offer to ABF Customers the Tools: (i) as an
integrated product solution that integrates the Tools with the member-centric
electronic EOB (e.g., electronic explanation of benefit) transaction services
for the benefit of End Users of ABF Customers via the Site (hereinafter, the
“Integrated Product”); or (ii) as agreed to in advance by WebMD in other cases.
ABF shall use reasonable best efforts to increase the pricing for the Tools at
the same percentage that ABF increases the price for its other services.
Notwithstanding the foregoing, pricing for ABF Services when integrated with the
Integrated Product shall be comparable and consistent to the pricing for such
ABF Services when sold separate from the Integrated Product.
2.9 The pricing set forth on Schedule A payable by ABF shall apply to the Tools
set forth on such Schedule as part of the Integrated Product for the ABF
Customers. In no event shall ABF offer the Integrated Product (or any online
health or benefit management service or product comparable to any of the Tools
or the Personal Financial Record Application, whether or not integrated with an
EEOB (collectively, “Online Health Tools”), to any other third party, including
but not limited to, customers or potential customers with more than 250,000
lives (each a “Third Party”). In the event ABF so determines to offer the
Integrated Product (or any Online Health Tool) to any Third Party, ABF shall
notify WebMD of the opportunity in advance of such proposed offering in order to
discuss how WebMD wishes to proceed. This will be handled by WebMD on a case by
case basis and WebMD retains the sole discretion as to whether ABF may offer the
Integrated Product (or such other Online Health Tool) and pricing for such
product to the Third Party and, if so, the pricing and other terms that ABF may
provide to such Third Party. In the event that ABF desires upgrades,
enhancements, modifications or new features to the Tools or Personal Financial
Record (collectively, “Upgrades”) after the date hereof, the parties will meet
to discuss the terms under which Upgrades may be provided by WebMD, however, the
provision of Upgrades will require mutual consent of both parties in writing.



2



--------------------------------------------------------------------------------



 



2.10 Personal Financial Record Application. WebMD shall use good faith efforts
to develop, at its expense, an online Personal Financial Record application as
described herein (the “Personal Financial Record Application”) within twelve
(12) months following the date of this Agreement. The basic features of the
Personal Health Record Application are as described in the separate document
agreed to by the parties. ABF agrees that the Personal Financial Record
Application may only be offered and provided by ABF as an integrated part of the
ABF Services to Customers or potential Customers of ABF that exceed 250,000
lives (“ABF Large Customers) and subject to the terms of this Agreement. ABF
shall keep WebMD apprised of its marketing efforts related to the Personal
Financial Record Application as part of the ABF Services as provided in this
Section 2.10. In the event that in connection with the sale of the Personal
Financial Record Application by ABF as provided in this Section 2.10, an ABF
Large Customer requests any Online Health Tools, ABF will advise WebMD and WebMD
may determine how or if to proceed in connection with the sale of Online Health
Tools to such customer by WebMD. If WebMD elects to proceed to negotiate the
provision of Online Health Tools to such customer, WebMD will determine the
terms under which such Online Health Tools will be provided by WebMD, and WebMD
shall contract directly with such customer for the Online Health Tools and shall
retain all fees it receives from such customer and WebMD shall not be required
to pay any amounts to ABF as it relates to such customer.
2.11 During the term of this Agreement, WebMD will be the exclusive provider to
ABF of the Tools, the Personal Financial Record Application and any other Online
Health Tools Except as permitted by the terms of Section 2.8 or 2.10, ABF agrees
that, during the term of this Agreement, ABF shall not market or provide any
online health or benefit management products or services comparable to any of
those included in the Tools or the Personal Financial Record Application to any
third party, regardless of the such customer’s or potential customer’s number of
lives. The obligations applicable to the Purchaser, ABF and Envoy under this
Agreement are in addition to the terms of the BSA. Notwithstanding anything to
the contrary in this Section 2.11 or this Agreement, nothing in this Agreement
is intended to restrict or limit the offering or sale by WebMD of any product or
service to any third party.
Section 3. FEES AND PAYMENT.
3.1 ABF shall pay to WebMD a monthly fee per Participating Member for the Tools
provided pursuant to
Section 2.8 above based on the aggregate number of Participating Members (as
part of the ABF Services provided by ABF to ABF Customers and End Users for a
subscription, use or other type of fee) (“PPPM Fee”) in accordance with the
Pricing Schedule attached as Schedule A hereto. ABF shall notify WebMD within
ten (10) days of acquiring a new ABF Customer who will be using the WebMD
services, and shall include in such notification the number of Participating
Members and End Users associated with the Customer. The payments terms set forth
in Schedule A are exclusive of any applicable taxes. ABF shall be solely
responsible for any applicable sales, use or other like taxes based upon WebMD’s
fees for providing its services hereunder, excluding however taxes based upon
WebMD’s net income.
3.2 ABF shall pay to WebMD a monthly fee per Eligible Member for the Personal
Financial Record Application provided pursuant to Section 2.10 above based on
the aggregate number of Eligible Members (as part of the ABF Services provided
by ABF to ABF Large Customers and End Users (“PEPM Fee”) in accordance with the
separate document agreed to by the parties. ABF shall notify WebMD within ten
(10) days of acquiring a new ABF Large Customer who will be using the Personal
Financial Record Application, and shall include in such notification the number
of Eligible Members and End Users associated with the ABF Large Customer. The
payments terms set forth in the separate document are exclusive of any
applicable taxes. ABF shall be solely responsible for any applicable sales, use
or other like taxes based upon WebMD’s fees for providing its services
hereunder, excluding however taxes based upon WebMD’s net income.
3.3 ABF shall pay the Initial One-Time Fee as outlined on Schedule A for the
integration of the Tools into the ABF Services pursuant to Section 2.8. Subject
to the terms of this Agreement, WebMD shall develop Customized Pages for ABF.
ABF will receive the specific integration services as described in Schedule C in
exchange for the fees set forth in Schedule A. Within thirty (30) days following
the Effective Date of this Agreement, the parties will finalize Schedule C, the
general form of which is attached hereto as Schedule C. In the event that ABF
desires additional integration or customization services beyond those specified
in Schedule C, the parties shall negotiate a mutually agreeable work order,
provided, however, the WebMD hourly rate shall be at WebMD’s standard rates for
similarly situated parties. WebMD shall not perform such additional integration
or customization work until the associated work order is executed by both
parties.
3.4 If the Parties agree to add a New Product or New Service, the fees set forth
in Schedule A may be revised by



3



--------------------------------------------------------------------------------



 



WebMD. Any fee revision executed after the date of this contract is subject to
approval and thirty (30) day notice by and to ABF.
3.4 ABF will keep accurate records sufficient to verify ABF’s compliance with
the terms of this Agreement, including calculation of all payments due to WebMD
and will provide copies of such records to WebMD on a monthly basis; provided,
however, that ABF shall make available to WebMD all supporting documentation
sufficient to calculate such payments within fifteen (15) business days after
receiving written request from WebMD. During the term of this Agreement and for
a period of one year following termination or expiration of this Agreement,
WebMD shall have the right to audit and review the books and records of ABF in
order to verify ABF’s compliance with the terms of this Agreement and verify
that it has made all payments required to be made under this Agreement. WebMD
will be responsible for the cost of the audit.
Section 4. TERM; RENEWAL; TERMINATION.
4.1. This Agreement will commence on the Effective Date and continue for five
Contract Years (the “Initial Term”), unless terminated by the parties in
accordance with this Section 4 of this Agreement. This Agreement shall
automatically renew for successive twelve (12) month Contract Years after the
fifth anniversary of the Effective Date, unless either party notifies the other
party in writing of its intent to terminate the Agreement as of the end of the
Initial Term, or its then current term after the Initial Term, at least sixty
(60) days prior to expiration of Initial term or the then-current term, as
applicable, in accordance with the notification provisions of this Agreement.
4.2 Commencing twelve (12) months after the date of this Agreement, WebMD may
terminate this Agreement without cause at any time without liability or further
financial obligation upon one hundred eighty (180) days written notice to ABF,
Envoy and Master LLC.
4.3. In the event either party materially breaches this Agreement and fails to
cure such breach within 30 days following receipt of written notice concerning
the breach, the other party may terminate this Agreement.
4.4. Upon expiration or termination of this Agreement for any reason, WebMD,
with ABF’s reasonable assistance if necessary, may contact End Users via email
or other similar communication to advise them of their options regarding
transfer or disposition of their information.
4.5. Upon expiration or termination of this Agreement
for any reason, all fees and charges set forth in Section 3 will be immediately
due and payable, and ABF shall promptly discontinue all further use of WebMD
Marks and all further use of the Tools.
4.6 Upon termination of this Agreement for any reason (except for termination by
WebMD due to a breach by ABF, Master LLC or Envoy), at ABF’s election, for those
customers receiving the Tools or Personal Financial Record Application as of the
effective date of termination as to which ABF has continuing contractual
obligations to deliver the Tools or Personal Financial Record Application, WebMD
shall continue to provide the Tools or Personal Financial Record Application in
accordance with this Agreement for a period of up to one (1) year from the
effective date of termination (the “Transition Period”) in order to facilitate
an orderly transition to another provider. During such Transition Period, ABF
shall continue to pay WebMD for all customers that continue to receive access to
the Tools or Personal Financial Record Application during the Transition Period
at the applicable prices for the Tools or Personal Financial Record Application
at the time of termination. The terms of this Agreement applicable to such
customers shall remain in full force and effect during such Transition Period.
Section 5. RESPONSIBILITIES; CHANGE CONTROL PROCEDURES; DELIVERY AND ACCEPTANCE
5.1 WebMD shall: (a) provide service level guarantees to ABF in accordance with
the Service Level Agreement, attached hereto as Schedule D; and (b) provide ABF
with maintenance as described on Schedule C attached hereto; and (c) comply with
all the provisions of Section 9, below, for the protection of End User data.
5.2 ABF shall: (a) provision, secure and maintain the appropriate hardware and
software necessary to implementation and use and access the Tools;
(b) collaborate with WebMD to implement placement and promotion of the Tools as
detailed in the final Implementation Plan specified in Schedule C; and
(c) comply with all the provisions of Section 9, below, in protecting End User
data.
5.3 ABF shall market the Tools and the Personal Financial Record Application as
provided by the terms of this Agreement, and provide implementation and support
services to its Customers and End Users (“ABF Obligations”). ABF Obligations
shall include but not be limited to marketing, rollout scheduling, project
planning, management and other such resources as may be reasonably necessary for
implementation and rollout and comprise those



4



--------------------------------------------------------------------------------



 



other activities set out and described in Schedule G, which is attached hereto
and made a part hereof.
5.4 Upon effectiveness of this Agreement and on an ongoing basis thereafter, ABF
and WebMD shall meet to discuss ABF marketing efforts under the Agreement.
5.5 ABF may request (or WebMD may suggest) that reasonable changes be made to
the scope of Schedule C. WebMD may (at its sole discretion) provide ABF with a
written change proposal setting forth the proposed adjustments to Schedule A and
Schedule C (such as price adjustments, schedule impact, etc.). If ABF is in
agreement with the change proposal, ABF will indicate its acceptance of such
proposal by signing such proposal or otherwise entering into a written agreement
or amendment with WebMD. WebMD shall have no responsibility to proceed with any
requested or proposed change until WebMD’s change proposal is accepted in
writing by ABF. Upon ABF’s acceptance of a change proposal, Schedule A and
Schedule C shall be deemed to be modified as specified in such change proposal.
5.6 ABF shall provide plan data information relevant to ABF Customers’ health
plans and updates thereto (“Plan Data”) as often as is deemed reasonably
necessary by ABF to keep the Plan Data current and accurate, consistent with the
provisions of Schedule C. WebMD agrees to implement changes to such Plan Data as
promptly as practicable. WebMD acknowledges that Plan Data provided by ABF
hereunder has been furnished to ABF by the relevant health plans and/or ABF
Customers. WebMD shall not be responsible for the accuracy of any Plan Data
furnished to WebMD.
Section 6. REPRESENTATIONS; WARRANTIES; AND DISCLAIMERS
6.1 Each Party hereby represents and warrants that: (a) it is a corporation duly
organized and validly existing and in good standing under the laws of the state
of its incorporation; (b) it has full power and authority to enter into this
Agreement; and (c) it shall use, exchange and forward PHI in compliance with all
applicable laws and regulations.
6.2 WebMD represents and warrants that the Tools will substantially conform in
all material respects to the requirements of Schedule C when used in accordance
with the technical requirements specified by WebMD and that the Personal
Financial Record Application will perform in accordance with the specifications
set forth in the document agreed to by the parties. In the event that the Tools
fail to perform in accordance with this warranty, ABF shall
promptly inform WebMD of such fact, and, as ABF’s sole and exclusive remedy,
WebMD shall either (a) repair or replace the Tools or Personal Financial Record
Application to correct any defects in performance without any additional charge
to ABF, or (b) in the event that such repair or replacement cannot be done
within a reasonable time and at a reasonable cost, terminate the Agreement and
provide ABF, as ABF’s sole remedy, with a pro rata refund of the unused, prepaid
license fees paid to WebMD hereunder with respect to such calendar year.
6.3 ABF represents and warrants that: (a) it has all right, title and interest
to use any of the ABF Content it provides to WebMD; (b) is solely responsible to
the Customer or the End User for his or her use of such ABF Content; (c) it will
not use (or contractually allow use of) the Tools, the Personal Financial Record
Application and the Customized Pages in a manner that is prohibited by any law
or regulation or any WebMD policy; and (d) it has or will gain contractual
assurance from its customers, prior to use, that the relevant health plan’s
privacy notices permit WebMD to use and transfer data to customer or the
relevant health plan in accordance with the WebMD Privacy Policy.
6.4 THE TOOLS, THE PERSONAL FINANCIAL RECORD APPLICATION AND ALL OTHER
DELIVERABLES HEREUNDER ARE PROVIDED “AS IS.” EXCEPT AS EXPRESSLY SET FORTH IN
SECTION 6.2 ABOVE, WEBMD DOES NOT WARRANT AND SPECIFICALLY DISCLAIMS ANY
REPRESENTATION THAT THE TOOLS, THE PERSONAL FINANCIAL RECORD APPLICATION AND ALL
OTHER DELIVERABLES HEREUNDER, THE PROMOTIONAL MATERIAL, ANY DOCUMENTATION, ANY
ADDITIONAL WORK, OR ANY COMPONENT OF ANY OF THE FOREGOING, WILL MEET ABF’S,
ENVOY’S OR THE PURCHASER’S REQUIREMENTS OR THAT ABF’S USE OF THE TOOLS, THE
PERSONAL FINANCIAL RECORD APPLICATION OR ANY OTHER DELIVERABLE HEREUNDER WILL BE
UNINTERRUPTED OR ERROR FREE. THE EXPRESS WARRANTIES IN SECTION 6.2 ARE IN LIEU
OF ALL OTHER WARRANTIES BETWEEN THE PARTIES, WHETHER EXPRESS, IMPLIED OR
STATUTORY, INCLUDING BUT NOT LIMITED TO ANY WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE AND SUCH WARRANTIES ARE HEREBY DISCLAIMED. ABF
ACKNOWLEDGES THAT IT HAS RELIED ON NO WARRANTIES OTHER THAN THE EXPRESS
WARRANTIES IN THIS AGREEMENT AND THAT NO WARRANTIES ARE MADE BY ANY OF WEBMD’S
SUPPLIERS OR AGENTS.



5



--------------------------------------------------------------------------------



 



6.5 ABF EXPRESSLY ACKNOWLEDGES AND AGREES THAT WEBMD IS NOT RESPONSIBLE FOR THE
RESULTS OF A USER’S DECISION RESULTING FROM THE USE OF THE TOOLS, THE PERSONAL
FINANCIAL RECORD APPLICATION OR ANY DELIVERABLE HEREUNDER, INCLUDING, BUT NOT
LIMITED TO, A USER CHOOSING TO SEEK OR NOT TO SEEK PROFESSIONAL MEDICAL CARE, OR
A USER CHOOSING OR NOT CHOOSING SPECIFIC TREATMENT BASED ON THE INFORMATION
OBTAINED FROM THE TOOLS OR PERSONAL FINANCIAL RECORD APPLICATION.
6.6 ABF acknowledges that the Tools and the personal financial record
application are not intended to replace professional medical advice and are not
tools for diagnosing the existence of a specific disease in any given
individual. ABF further acknowledges that WebMD does not guarantee the accuracy,
timeliness or completeness of the information obtained from the Tools, the
Personal Financial Record Application or any deliverable hereunder, or warrant
any results from using the Tools, the Personal Financial Record Application or
any deliverable hereunder. The information may become unreliable for many
reasons including subsequent research, findings and test results. Except for
WebMD’s obligations under Section 6.2, WebMD is under no obligation to update
the information.
6.7 ABF acknowledges that WebMD shall not be responsible for any representation
or warranties made by ABF to its customers regarding the Tools, the Personal
Financial Record Application or any other deliverable hereunder.
6.8 WebMD makes no guarantees as to the amount of revenues relating to the
Tools, the Personal Financial Record Application or any deliverable hereunder,
or the number of users of such products.
Section 7. LIMITATION OF LIABILITY.
NO PARTY SHALL HAVE ANY LIABILITY TO THE OTHER PARTY, OR ANY PARTY CLAIMING
THROUGH IT, WITH RESPECT TO ITS OBLIGATIONS UNDER THIS AGREEMENT OR OTHERWISE
FOR CONSEQUENTIAL, EXEMPLARY, SPECIAL, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES,
OR ANY LOSS OF PROFIT, REVENUE, DATA OR GOODWILL, WHETHER INCURRED OR SUFFERED
AS A RESULT OF UNAVAILABILITY OF THE SERVICE OR OTHERWISE, EVEN IF IT HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR
WILFUL BREACH OF THIS AGREEMENT, BREACH OF CONFIDENTIALITY OR IN CONNECTION WITH
AN INDEMNIFICATION OBLIGATION, IN NO EVENT SHALL A PARTY’S AGGREGATE LIABILITY
HEREUNDER ARISING OUT OF THIS AGREEMENT EXCEED AN AMOUNT EQUAL TO THE GREATER OF
(I) THE AGGREGATE FEES PAID TO WEBMD APPLICABLE TO THE CONTRACT YEAR IN WHICH
THE CLAIM OCCURRED, OR (II) THE APPLICABLE TARGET FEES, APPLICABLE TO THE YEAR
IN WHICH THE CLAIM OCCURRED. THIS LIMITATION APPLIES TO ALL CAUSES OF ACTION OR
CLAIMS IN THE AGGREGATE INCLUDING WITHOUT LIMITATION BREACH OF CONTRACT, BREACH
OF WARRANTY, NEGLIGENCE, STRICT LIABILITY, MISREPRESENTATION, INFRINGEMENT,
MISAPPROPRIATION AND OTHER TORTS. BOTH PARTIES ACKNOWLEDGE THAT THE FEES SET
FORTH IN THIS AGREEMENT REFLECT THE ALLOCATION OF RISK IN THIS AGREEMENT AND
THAT NEITHER PARTY WOULD ENTER INTO THIS AGREEMENT WITHOUT THESE LIMITATIONS ON
LIABILITY.
Section 8. CONFIDENTIALITY AND NON-DISCLOSURE.
The parties agree that, without the express written consent of the other, none
of their officers, directors, employees or agents will use or disclose to any
third party (other than agents, suppliers, service providers, contractors,
consultants and advisors, on a need-to-know basis in connection with such
party’s own, proper use) any non-public, proprietary, confidential and/or
competitively sensitive information furnished by or obtained from the other
party, which he or she has reason to believe is to of a proprietary,
confidential and/or competitively sensitive nature, or which the other party
designates as confidential at the time of disclosure (“Confidential
Information”). Confidential Information includes, but is not limited to, the
specific terms of this Agreement, but not the fact that ABF is a client of WebMD
that uses WebMD’s services, or that WebMD is a supplier/service provider of ABF.
The foregoing obligations of non-use and non-disclosure shall not apply to, and
a party’s proprietary rights as outlined hereunder shall not apply to, any
materials or information (i) that the receiving party can show is in the public
domain through no fault of the receiving party, (ii) that was properly known by
the receiving party without obligations of confidentiality prior to disclosure
by the disclosing party, (iii) that was independently developed by the receiving
party without reference to the Confidential Information of the disclosing party,
or (iv) which is publicly disclosed to the receiving



6



--------------------------------------------------------------------------------



 



party by a third party without obligations of confidentiality. ABF specifically
agrees not to copy or distribute the Tools without the prior written consent of
WebMD. However, Confidential Information does not include End Users’ personal
information, the confidentiality of which is governed by Section 9 of this
Agreement.
Section 9. PROTECTION OF END USER DATA.
9.1. WebMD shall enter into the subcontractor business associate agreement
attached as Schedule E with ABF prior to WebMD’s receipt of any PHI from an End
User. Subject to applicable law, WebMD shall have access to and use of End User
data and shall have the right to use such data on an individual End User basis
solely to fulfill its obligations under this Agreement. WebMD reserves the right
to use Aggregate Data for any purpose, but in no event shall WebMD use such data
in a manner that identifies an End User, Customer or ABF. WebMD shall provide to
End Users a privacy policy, attached hereto as Schedule F, which privacy policy
may be amended from time to time by the WebMD and ABF as required to comply with
applicable law, rule or regulation.
9.2. WebMD will provide ABF (or its designated representative) with electronic
Reports in WebMD’s standard format comprised of Aggregate Data that can be
accessed online via ABF’s confidential password on such terms as agreed to by
parties, unless otherwise provided for herein.
9.3. Each party shall be responsible for complying with the confidentiality and
privacy statements and other such policies as displayed in connection with the
Tools and the Customized Pages and as agreed to in this Agreement.
Section 10. INDEMNIFICATION.
10.1 WebMD will indemnify, defend and hold harmless, at its own expense, any
claims, suits, losses, damages, liabilities, costs, expenses and actions against
ABF and its affiliates and its and their respective officers, directors,
officers, employees, agents, successors and assigns brought by a third party
based upon a claim that the Tools, or the Personal Financial Record Application
when used in accordance with this Agreement, infringe any proprietary right of
any third party, and WebMD will pay those costs and damages finally awarded
against ABF (including attorneys’ fees) in any such action that are specifically
attributable to such claim or those costs and damages agreed to in a monetary
settlement of such action; provided, however, that WebMD shall have no
obligation pursuant to the foregoing indemnification provision to the extent
that any claim is
based on (a) any use of the Tools or Personal Financial Record Application in
violation of this Agreement, (b) any use of the Tools or Personal Financial
Record Application in conjunction with any third party product, data, hardware
or software not provided by WebMD, or (c) any ABF Content or ABF Marks. If ABF’s
use is enjoined by reason of an infringement claim, WebMD’s sole obligation
shall be to either (i) procure the right for ABF to continue using the Tools,
(ii) replace or modify the components of the Tools subject to the infringement
claim with non-infringing components of substantially equivalent functionality,
or (iii) if neither of the above are available, to refund to ABF a prorata
portion, if any, of the unused fees prepaid for access to the Tools or Personal
Financial Record Application. The foregoing states the entire liability of WebMD
with respect to any infringement claims and ABF hereby expressly waives any
other such liabilities.
10.2. ABF will indemnify, defend and hold harmless WebMD and its affiliates and
its and their respective officers, directors, officers, employees, agents,
successors and assigns with respect to any claim, suit, loss, liability, demand,
cause of action, debt or liability, including reasonable attorneys’ fees, to the
extent that it is based upon: any third party claim that related to or arising
from a breach of any of ABF’s representations, warranties obligations, covenants
or agreements hereunder or the negligence or willful misconduct of ABF.
10.3. A party seeking indemnification hereunder shall give the party from whom
indemnification is sought reasonably prompt notice of the relevant claim;
provided, however, that failure to provide such notice shall not relieve the
indemnifying party from its liability or obligation hereunder except to the
extent of any material prejudice directly resulting from such failure. The
indemnified party shall have the right to participate in the proceeding at its
own expense.
Section 11. DISPUTE RESOLUTION
11.1 In an effort to resolve informally and amicably any claim or controversy
arising out of or related to this Agreement or the breach, termination,
enforcement, interpretation or validity thereof, each party shall notify the
other of any difference or dispute hereunder that requires resolution. ABF and
WebMD shall each designate an executive officer to investigate, discuss and seek
to settle the matter between them. If the two are unable to settle the matter
within 30 days after such notification, or such longer time period as they shall
agree upon, either party may initiate final and binding arbitration, in
accordance with Section 11.2 to resolve such matter, which the parties agree is
the sole and



7



--------------------------------------------------------------------------------



 



exclusive procedure for any such dispute, except as otherwise provided therein.
All offers, promises, negotiations, conduct and/or statements, whether oral or
written, made in the course of the settlement discussions contemplated by this
Section 11.1 by any of the parties, their agents, employees, experts and/or
attorneys are, and shall be deemed, confidential, and made executed and
delivered solely for the purposes of settlement or compromise, and inadmissible
for any purpose, including, without limitation, impeachment, in any arbitration
or other proceeding involving the parties or any third parties, or in any court
or forum whatsoever, provided however that the use of a statement or information
as contemplated in a settlement under this Section 11.1 that would be admissible
or discoverable shall not be rendered inadmissible or non-discoverable solely as
a result of such use.
11.2 The following process shall be followed if, and after, the informal
procedures in Section 11.1 above do not result in a resolution of the matter.
Any dispute, claim or controversy arising out of or relating to this Agreement
or the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this agreement to
arbitrate (collectively, a “Claim”), shall be determined by binding arbitration
in New York, New York before three arbitrators. The arbitration shall be
administered (including selection of the arbitrators) by JAMS (www.jamsadr.com)
pursuant to its Comprehensive Arbitration Rules and Procedures. Judgment on the
award may be entered in any court having jurisdiction. This clause shall not
preclude parties from seeking provisional remedies in aid of arbitration from a
court of appropriate jurisdiction permitted under the terms of this
Section 11.1. In the event of any Claim under this Agreement or the enforcement
of any right under this Agreement by either party, regardless of whether WebMD
or ABF prevails, each party hereby agrees that it shall be responsible for all
its own costs and expenses relating thereto, including the reasonable attorneys
fees and expenses of attorneys and other professionals it may retain. The
parties hereby agree to submit to the exclusive personal and subject matter
jurisdiction and to the venue of the Supreme Court of the State of New York,
County of New York, for all purposes associated with this Agreement, including
the agreement to arbitrate, enforcing the agreement to arbitrate, and seeking
provisional relief pending award and entering judgment upon the award. Nothing
contained in this Section shall preclude the arbitrators from granting, where
appropriate, injunctive or other provisional relief pending a final award.
Notwithstanding the provisions of Section 11, either party may pursue any
provisional remedy (including but limited to preliminary injunctive relief) to
either restrain or mandate certain conduct in the courts designated in this
Section. The parties shall have the right to obtain such provisional injunctive
relief from a court of law designated in this Section pending the determination
and award in the arbitration proceeding. If JAMS is no longer available or is
unwilling to accept the designation provided hereunder, the parties shall
mutually agree upon a substitute professional neutral administrator to replace
JAMS.
Section 12. MISCELLANEOUS
12.1 Nothing in this Agreement is intended to require either party to terminate
existing contractual relationships with any third party, and such agreements
shall remain in effect on the terms and conditions in existence as of the date
hereof.
12.2 The parties hereto agree that irreparable damage would occur in the event
any provision of the Agreement was not performed in accordance with the terms
hereof and that the parties hereto shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity.
12.3 This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.
12.4 Amendments to this Agreement shall be in writing and must be signed by both
parties to be effective.
12.5 No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof and no single or partial
exercise thereof shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
12.6 All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by courier service, by fax or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified by notice given in accordance with this
Section 12.6.
If to Envoy/ABF:
Envoy Corporation
699 River Drive Center 2,
Elmwood Park, NJ 07407
Attn: General Counsel



8



--------------------------------------------------------------------------------



 



If to Master LLC:
c/o Envoy Corporation
699 River Drive Center 2,
Elmwood Park, NJ 07407
Attn: General Counsel
If to WebMD:
WebMD Health Corp.
111 Eighth Avenue
New York, NY 10011
Attn: General Counsel
or at such other address as may be substituted by notice given as herein
provided.
12.7 No party shall assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of the other parties. This
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assigns of the parties hereto as hereinafter provided. In addition, in
the event of any sale, transfer, change of control or other disposition,
restructuring or reorganization of ABF, Envoy or Master LLC or their businesses
(including by way of stock sale, by sale of all or substantially all its assets
or by any other means or manner or structure) to a third party, Master LLC, ABF,
Envoy and their businesses shall continue to be subject to the obligations
applicable to it and its business under this Agreement. This Agreement shall
remain in effect in accordance with its terms regardless of the percentage
ownership, if any, that Emdeon holds of WebMD, and regardless of any sale,
transfer, change of control or other disposition, restructuring or
reorganization of Emdeon or WebMD or any of their respective businesses
(including by way of stock sale, by sale of all or substantially all its assets
or by any other means or manner or structure). The Purchaser agrees to ensure
the compliance by ABF with ABF’s obligations hereunder.
12.8 No person other than the parties hereto and their successors and permitted
assigns are intended or shall be deemed to be a beneficiary of this Agreement.
12.9 The headings and subheadings in this Agreement are included for convenience
and identification only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.
12.10 If any term or other provision of this Agreement is held to be invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions is not affected
in any manner materially adverse to any party. Upon a determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
12.11 This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.
12.12 The parties hereto are independent contractors engaged in the operation of
their own respective business. Neither party is, or is to be considered as, the
agent or employee of the other for any purpose whatsoever. Neither party has the
authority to enter into contracts or assume any obligations for the other party
or make any warranties or representations on behalf of the other party. Nothing
in this agreement shall be construed to establish a relationship or joint
venturers between the parties.
12.13 The rights and remedies provided by this Agreement are cumulative and the
use of any one right or remedy by any party shall not preclude or waive its
right to use any or all other remedies. Said rights and remedies are given in
addition to any other rights the parties may have by law, statute, ordinance or
otherwise.
12.14 Each party will use reasonable best efforts to take or cause to be taken
all action, to do or cause to be done, and to assist and cooperate with the
other party in doing, all things necessary, proper or advisable to consummate
the transactions contemplated by this Agreement, including the execution and
delivery of such instruments, and the taking of such other actions as the other
party hereto may reasonably require in order to carry out the intent of this
Agreement.
12.15 Each party hereto acknowledges and agrees it has had the opportunity to
draft, review and edit the language of this Agreement and that no presumption
for or against any party arising out of drafting all or any part of this
Agreement will be applied in any dispute relating to, in connection with or
involving this Agreement. Accordingly, the parties hereto hereby waive the
benefit of any rule of law or any legal decision that would require, in cases of
uncertainty, that the language of a contract should be interpreted most strongly
against the party who drafted such language.



9



--------------------------------------------------------------------------------



 



Glossary
“Aggregate Data” will mean a set or compilation of data collected by WebMD from
a group of End Users and that does not include any individual End User’s
personally identifiable information.
“Contract Year” will mean, in respect of the first year, the twelve (12) month
period commencing on the first Launch Date, and in respect of the second and
successive years, the twelve month period commencing upon expiration of the
preceding Contract Year.
“Customer” will mean any health plan or third party administrator with whom ABF
has entered into an agreement whereby such health plan or third party
administrator purchases ABF Services from ABF for its members and their
dependents.
“Customized Page(s)” will mean an Internet site that (i) contains the Tools,
(ii) is personalized and branded to incorporate ABF’s look and feel, including
ABF Content and ABF Marks, in accordance with the specifications set forth in
Schedule C, and (iii) is branded on each page with WebMD Marks.
“Data Interchange” will mean the electronic transmission of data between WebMD
and ABF based upon WebMD’s data interchange specifications.
“End User” will mean an Participating Member and those dependents of any such
Participating Member who have attained the age of eighteen (18).
“Enhancements” will mean updates to the Tools that are automatically added by
WebMD to ABF’s implementation on the release date of the Enhancement for no
additional charge to its customers generally.
“ABF Content” will mean the content and promotional material ABF from time to
time provides to WebMD to use in connection with the Customized Pages,
including, but not limited to, editorial and informational content, and the
content specific to the look and feel of ABF’s navigational tool bars, etc.
“ABF Marks” will mean ABF’s trademarks, service marks, trade names, and logos.
“Launch Date” will mean the date of the closing of the transaction contemplated
by the Agreement and Plan of Merger among Emdeon, Master LLC, EBS Holdco, Inc.,
MediFax-EDI Holding Company, EBS Acquisition LLC, GA EBS Merger LLC and EBS
Merger Co.
“New Product” or “New Service” will mean modules, functions, products or
services that are not covered under this Agreement on the Effective Date and
that are added after the Effective Date.
“Participating Member” will mean an authorized member of Customer, included in
the Customer’s monthly fee calculation, who is permitted to use the Tools
through the Site by virtue of electing to utilize ABF’s electronic
member-centric transaction services and any authorized member of a Customer
referred to in Section 2.8(ii) who is eligible to access and permitted to use
the Tools.
“PHI” will mean protected health information, which will have the meaning
assigned to it in the Health Insurance Portability and Accountability Act of
1996 and implementing regulations.
“Reports” will mean End User Aggregate Data provided to ABF by WebMD as
described herein.
“Tools” will mean those proprietary interactive online personal health
management products and services (including the related databases and content),
developed, implemented, and hosted by WebMD and provided to ABF hereunder to be
made available at the Site(s) and for the End Users and more specifically
identified in Section I and Section II of Exhibit A (and more detailed
descriptions of each of the Tools set forth in Section I

10



--------------------------------------------------------------------------------



 



and II are set forth in Exhibit B).
“WebMD Marks” will mean WebMD’s trademarks, service marks, trade names, and
logos.
“Promotional Material” will mean any promotional material that WebMD may provide
to ABF in association with this Agreement.

11



--------------------------------------------------------------------------------



 



BY EXECUTING THIS MARKETING PLAN AGREEMENT BELOW, EACH PARTY INDICATES THAT IT
HAS READ, UNDERSTANDS AND AGREES TO BE LEGALLY BOUND BY THIS AGREEMENT,
INCLUDING THE ATTACHED TERMS AND CONDITIONS.



            WebMD Health Corp:
      By:   /s/ Douglas W. Wamsley         Douglas W. Wamsley        Executive
Vice President     

EBS Master LLC
By: EBS Holdco, Inc., its sole member

                  By:   /s/ Charles A. Mele         Charles A. Mele        
Executive Vice President     

            Advanced Business Fulfillment LLC:
      By:   /s/ Charles A. Mele         Charles A. Mele        Executive Vice
President     

            ENVOY Corporation:
      By:   /s/ Charles A. Mele         Charles A. Mele        Executive Vice
President     



12